Citation Nr: 0905056	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  04-02 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for shell fragment 
wound residuals of the right thigh, currently evaluated as 10 
percent disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The Veteran served on active duty from April 1943 to October 
1945.  His separation documents reflect that he was awarded 
the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, wherein the RO, in part, continued 
a 10 percent disability evaluation assigned to the service-
connected gunshot wound residuals in the right thigh.  The 
Veteran timely appealed the RO's August 2003 rating action to 
the Board, and this appeal ensued. 

In July 2005, the Veteran testified before the undersigned 
sitting at the RO (Travel Board hearing).  A transcript of 
that hearing is of record.

In September 2005, the Board granted a motion to advance this 
case on its docket.

In September 2005 and more recently, in June 2007, the Board 
remanded the claim of entitlement to an evaluation in excess 
of 10 percent for shell fragment wound residuals of the right 
thigh for further development.  The requested development has 
been completed and the case has returned to the Board for 
appellate review. 

In a September 2006 decision, the Board denied entitlement to 
an evaluation greater than 10 percent for shell fragment 
wound residuals of the right thigh.  The Veteran appealed the 
September 2006 Board decision to the United States Court of 
Appeals for Veterans Claims (Court).  A May 2007 Joint Motion 
to Vacate and Remand requested that the Board decision be 
vacated and remanded.  A May 2007 Court order granted the 
motion.

The September 2006 Board decision noted that the Veteran's 
representative had argued that the appellant should be 
compensated for that portion of a back disability which was 
caused or aggravated by shell fragment wound residuals of the 
right thigh, to include neurological impairment.  The Board 
referred the issues of entitlement to service connection for 
neurological impairment associated with shell fragment wound 
residuals of the right thigh and service connection for a 
back disability to the RO.  As it does not appear that the 
aforementioned service connection claims have been 
adjudicated, they are again referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The medical evidence of record indicates that the 
service-connected shell fragment wound residuals of the right 
thigh include involvement of Muscle Groups XIII and XIV.

2.  The service-connected shell fragment wound residuals to 
the right thigh demonstrate no more than moderate muscle 
injury to Muscle Group XIII and XIV, and are manifested by 
pain on flexion and extension of the knee and hip.  No 
fatigue, weakness, or lack of endurance was shown following 
repetitive use.  Moderately severe muscle injury to Muscle 
Group XIII and XIV has not been demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 10 
percent for residuals of a shell fragment wound of the right 
thigh, Muscle Group XIII, are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103a, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.55, 4.56, 
4.73 Diagnostic Code 5313 (2008).

2.  A separate initial rating of 10 percent for residuals of 
a shell fragment wound of the right thigh, Muscle Group XIV, 
is warranted.  38 U.S.C.A. §§ 1155, 5103, 5103a, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.55, 4.56, 4.73 Diagnostic Code 
5314 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).

Upon receiving a complete or substantially complete 
application, VA has a duty to notify the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a).  In this 
regard, in a June 2003 letter to the Veteran, the RO 
specifically notified him of the substance of the VCAA 
including the types of evidence necessary to establish his 
increased rating claim on appeal, the division of 
responsibility between the Veteran and VA for obtaining that 
evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), these letters essentially satisfied the 
requirements of the VCAA by: (1) informing the Veteran about 
the information and evidence not of record that was necessary 
to substantiate his claim; (2) informing the Veteran about 
information and evidence VA would seek to provide; and (3) 
informing the Veteran about the information and evidence he 
was expected to provide.  The Board notes that the "fourth 
element" of the notice requirement requesting the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim was recently removed from the language 
of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 
(Apr. 30, 2008) (applicable to all claims for benefits 
pending before VA on or filed after May 20, 2008).

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has also held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  By an April 
2007 letter, the RO informed the Veteran of the Dingess 
elements involving disability ratings and effective dates.  
Id. 

The Board is aware of the Court's recent decision in Vazquez-
Flores v. Peake, 
22 Vet. App. 37 (2008).   In Vazquez-Flores, the Court found 
that, at a minimum, adequate VCAA notice requires that VA 
notify the claimant that, to substantiate such a claim:  (1) 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Id.  

In this case, the Board is aware that the June 2003 pre-
adjudication VCAA letter, does not contain the level of 
specificity set forth in Vazquez-Flores.  

The Board, however, does not find that any such procedural 
defect constitutes prejudicial error in this case because of 
evidence of actual knowledge on the part of the Veteran and 
other documentation in the claims file reflecting such 
notification that a reasonable person could be expected to 
understand what was needed to substantiate the claim.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  In this 
regard, in written statements provided throughout the appeal, 
the Veteran demonstrated an understanding of the evidence 
necessary to substantiate his increased evaluation claim 
discussed in the decision below.  

For example, when evaluated by VA in October 2008, the 
Veteran stated that he had retired from his state employee 
position in 1989.  The Veteran intimated that when he was 
employed, he felt that he had to rest and sit extensively as 
a result of his service-connected shall fragment wound 
residuals of the right thigh.  (See, October 2008 VA 
examination report).  This discussion by the Veteran 
indicated awareness on his part that information about such 
effects, with specific examples, is necessary to substantiate 
the instant increased evaluation claim.  

Significantly, the Court in Vazquez- Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates 
an awareness of what was necessary to substantiate his or her 
claim."  Id., slip op. at 12, citing Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007).  This showing of actual knowledge 
satisfies the first and fourth requirements of Vazquez-
Flores.  

Additionally, and particularly in light of the Veteran's lay 
assertions of the effects of the service-connected shell 
fragment wound residuals of the right thigh on his ability to 
obtain employment (see, October 2008 VA examination report), 
the Board does not view said disorder to be covered by the 
second requirement of Vazquez-Flores, and no further analysis 
in that regard is necessary.  

Finally, in January 2004 and December 2008 Statement of the 
Case and Supplemental Statement of the Cases, respectively, 
the RO set forth and provided a discussion of the rating 
criteria utilized in the present case.  The Veteran was 
accordingly made well aware of the requirements for increased 
evaluations pursuant to the applicable diagnostic criteria, 
and such action thus satisfies the third notification 
requirement of Vazquez-Flores.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the initial evaluation claim discussed in the 
decision below.  The RO has obtained all the evidence 
reported by the Veteran or suggested by the record.

In October 2008, pursuant to the Board's June 2007 remand 
directives, VA evaluated the Veteran to determine the current 
severity of his service-connected shell fragment wound 
residuals of the right thigh.  (See, October 2008 VA 
orthopedic examination report).  As the October 2008 VA 
examination report contains a physical evaluation of the 
Veteran's right thigh and knee, recitation of the appellant's 
history with respect to his shell fragment wound to the right 
thigh and a claims file review, the Board finds it is 
complete for evaluating the severity of the service-connected 
disability on appeal.  Thus, the Board finds that the medical 
evidence on file is more than sufficient for VA to make a 
decision on the Veteran's increased evaluation claim 
discussed in the decision below, and a remand for an 
additional VA orthopedic examination is unnecessary in the 
current appeal.  
See, McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 
38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i) 
(2008).   

In addition, the Veteran has not reported any missing VA or 
private medical records that need to be obtained.  The Board 
is not aware of any such records, nor is the Board aware of 
any additional evidence that could assist the Veteran in 
substantiating his increased evaluation claim discussed in 
the decision below.

Therefore, the facts relevant to the Veteran's increased 
evaluation claim have been properly developed, and there is 
no further action to be undertaken to comply with the 
provisions of the VCAA and the implementing regulations.  

II.  Laws and Regulations

	Increased Rating-general criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2008).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Board notes that the provisions of 38 C.F.R. § 4.14 
preclude the assignment of separate ratings for the same 
manifestations of a disability under different diagnoses.  
However, impairment associated with a Veteran's service- 
connected disability may be rated separately unless it 
constitutes the same disability or the same manifestation.  
The critical element is that none of the symptomatology for 
any of the disorders is duplicative of or overlapping with 
symptomatology of the other conditions.  See Esteban v. 
Brown, 6 Vet. App. 259 (1995).

	Orthopedic rating criteria 

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40. Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45 (2008). The intent of the schedule is to 
recognize painful motion with joint or particular pathology 
as productive of disability and to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. 
38 C.F.R. § 4.59 (2008).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that, where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  38 C.F.R. §§ 4.40, 4.45 
(2008).  The provisions contemplate inquiry into whether 
there is crepitation, limitation of motion, weakness, excess 
fatigability, incoordination, and/or impaired ability to 
execute skilled movement smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse. Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  Id. Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant. 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).).

	Muscle Injury-rating criteria

VA regulations provide principles of combined ratings for 
muscle injuries, including that a muscle injury rating will 
not be combined with a peripheral nerve paralysis rating of 
the same body part, unless the injuries affect entirely 
different functions.  38 C.F.R. § 4.55(a) (2008).  For rating 
purposes, the skeletal muscles of the body are divided into 
23 muscle groups in 5 anatomical regions: 6 muscle groups for 
the shoulder girdle and arm (diagnostic codes 5301 through 
5306); 3 muscle groups for the forearm and hand (diagnostic 
codes 5307 through 5309); 3 muscle groups for the foot and 
leg (diagnostic codes 5310 through 5312); 6 muscle groups for 
the pelvic girdle and thigh (diagnostic codes 5313 through 
5318); and 5 muscle groups for the torso and neck (diagnostic 
codes 5319 through 5323). 
38 C.F.R. § 4.55(b).  For compensable muscle group injuries 
which are in the same anatomical region but do not act upon 
the same joint, the evaluation for the most severely injured 
muscle group will be increased by one level and used as the 
combined evaluation for the affected muscle groups.  38 
C.F.R. § 4.55(e).

For VA rating purposes, an open comminuted fracture with 
muscle or tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal.  38 C.F.R. § 4.56(a) (2008).  A 
through and through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  The cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).

Evaluation of muscle injuries as slight, moderate, moderately 
severe, or severe, is based on the type of injury, the 
history and complaints of the injury, and objective findings. 
38 C.F.R. § 4.56(d).  The Court, citing Robertson v. Brown, 5 
Vet. App. 70 (1993), held that 38 C.F.R. § 4.56(d) is 
essentially a totality-of-the-circumstances test and that no 
single factor is per se controlling. 
Tropf v. Nicholson, 20 Vet. App. 317 (2006).

A moderate disability of the muscles may result from through 
and through or deep penetrating wounds of relatively short 
track by a single bullet or small shell or shrapnel fragment.  
The absence of the explosive effect of a high velocity 
missile and of residuals of debridement or of prolonged 
infection also reflects moderate injury.  The history of the 
disability should be considered, including service department 
records or other sufficient evidence of hospitalization in 
service for treatment of the wound.  Consistent complaints on 
record from the first examination forward of one or more of 
the cardinal symptoms of muscle wounds, particularly fatigue 
and fatigue-pain after moderate use, and an effect on the 
particular functions controlled by the injured muscles should 
be noted.  Evidence of moderate disability includes entrance 
and (if present) exit scars which are linear or relatively 
small and so situated as to indicate relatively short track 
of missile through muscle tissue, signs of moderate loss of 
deep fascia or muscle substance or impairment of muscle 
tonus, and of definite weakness or failure in comparative 
tests.  38 C.F.R. § 4.56 (2008).

A moderately severe disability of the muscles is 
characterized by evidence of a through and through or deep 
penetrating wound by a high velocity missile of small size or 
a large missile of low velocity, with debridement or with 
prolonged infection, or with sloughing of soft parts, or 
intermuscular cicatrization. Service department records or 
other sufficient evidence showing hospitalization for a 
prolonged period in service for treatment of a wound of 
severe grade should be considered.  Records in the file of 
consistent complaints of cardinal symptoms of muscle wounds 
should also be noted.  Evidence of unemployability due to an 
inability to keep up with work requirements may be 
considered.  Objective findings should include relatively 
large entrance and (if present) exit scars so situated as to 
indicate the track of a missile through important muscle 
groups.  Indications on palpation of moderate loss of deep 
fascia, or moderate loss of muscle substance or moderate loss 
of normal firm resistance of muscles compared with the sound 
side may be considered.  Tests of strength and endurance of 
the muscle groups involved may also give evidence of marked 
or moderately severe loss.  Id.

A severe disability of the muscles is characterized by 
evidence of through and through or deep penetrating wound due 
to a high velocity missile, or large or multiple low velocity 
missiles, or explosive effect of a high velocity missile, or 
shattering bone fracture with extensive debridement or 
prolonged infection and sloughing of soft parts, 
intermuscular binding and cicatrization.  Service department 
records or other sufficient evidence showing hospitalization 
for a prolonged period in service for treatment of a wound of 
severe grade should be considered.  Records in the file of 
consistent complaints of cardinal symptoms of muscle wounds 
should also be noted.  Evidence of unemployability due to an 
inability to keep up with work requirements may be 
considered.  Id.

Objective evidence of severe disability includes extensive 
ragged, depressed, and adherent scars of skin so situated as 
to indicate wide damage to muscle groups in the track of a 
missile.  X-ray may show minute multiple scattered foreign 
bodies indicating spread of intermuscular trauma and 
explosive effect of a missile. Palpation shows moderate or 
extensive loss of deep fascia or of muscle substance. Soft or 
flabby muscles in wound area.  Muscles do not swell and 
harden normally in contraction.  Tests of strength or 
endurance compared with the sound side or of coordinated 
movements show positive evidence of severe impairment of 
function. In electrical tests, reaction of degeneration is 
not present but diminished muscle excitability to pulsed 
electrical current compared with the sound side may be 
present.  Visible or measured atrophy may or may not be 
present.  Adaptive contraction of an opposing group of 
muscles, if present, indicates severity.  Adhesion of a scar 
to one of the long bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over the bone without true 
skin covering, in area where bone is normally protected by 
muscle, indicates the severe type.  Atrophy of muscle groups 
not included in the track of the missile, particularly of the 
trapezius and serratus in wounds in the shoulder girdle 
(traumatic muscular dystrophy), and induration and atrophy of 
an entire muscle following simple piercing by a projectile 
(progressive sclerosing myositis), may be included in the 
severe group if there is sufficient evidence of severe 
disability. Id.
	Specific Rating Criteria

By an April 1952 rating decision, the RO granted service 
connection for muscle injury as a result of penetrating 
gunshot wound to the right thigh, and evaluated the 
impairment as 10 percent disabling under Diagnostic Code 
5313, effective January 10, 1952.  The 10 percent is 
currently in effect and is the subject of the instant appeal.  
38 C.F.R. § 4.73, Diagnostic Code 5313 (2008).

Diagnostic Code 5313 provides for the evaluation of 
impairment of the pelvic girdle and thigh, Muscle Group XIII, 
posterior thigh group that includes the hamstring complex of 
2 joint muscles -- (1) biceps femoris; (2) semimembranosus; 
and (3) semitendinosus.  38 C.F.R. Part 4.  The function of 
this Group is (1) extension of the hip and flexion of the 
knee; (2) outward and inward rotation of the flexed knee; and 
(3) acting with rectus femoris and sartorius synchronizing 
simultaneous flexion of hip and knee and extension of hip and 
knee by belt-over-pulley action at the knee joint.  If the 
injury is severe, a 40 percent disability rating will be 
assigned.  A 30 percent rating will be awarded if moderately 
severe, and 10 percent if moderate.

In light of an October 2008 VA examiner's conclusion that 
Muscle Group XIV, anterior thigh group, was also affected by 
the service-connected shell fragment wound residuals of the 
right thigh (i.e., rectus femoris and vastus lateralis (also 
known as the vastus externus)); analysis of the increased 
evaluation claim below includes consideration of Diagnostic 
Code 5314.  

Diagnostic Code 5314 provides evaluations for disability of 
Muscle Group XIV, the anterior thigh group: (1) sartorius; 
(2) rectus femoris; (3) vastus externus; (4) vastus 
intermedius; (5) vastus internus; (6) tensor vaginae femoris. 
38 C.F.R. Part 4, Diagnostic Code 5314. The function of these 
muscles are as follows: extension of knee (2, 3, 4, 5); 
simultaneous flexion of hip and flexion of knee (1); tension 
of fascia lata and iliotibial (Maissiat's) band, acting with 
XVII (1) in postural support of body (6); acting with 
hamstrings in synchronizing hip and knee (1, 2).  Diagnostic 
Code 5314 provides a 10 percent evaluation for moderate 
muscle injury, a 30 percent evaluation for moderately severe 
muscle injury, and a 40 percent evaluation for severe muscle 
injury.  See 38 C.F.R. 4.73, Diagnostic Code 5314 (2008).

The standard ranges of motion of the hip are zero degrees 
extension, 125 degrees flexion, and 45 degrees abduction.  38 
C.F.R. § 4.71, Plate II (2008).
The standard ranges of motion of the knee are zero degrees 
extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II (2008).

III.  Factual Background 

At the outset, service treatment records reflect that the 
Veteran was struck in the right arm, thigh and side of his 
face by shrapnel from an S-mine while clearing an enemy mine 
field in July 1944.  He was hospitalized, and the wounds were 
debrided.  Retained fragments were not removed, and the 
wounds were described as penetrating and moderately severe.  
The Veteran was discharged to duty at the end of August 1944, 
with the right thigh wound described as healed.  An October 
1945 service discharge examination report reflects that he 
was treated for two months for mine wounds to the thigh and 
face, but with no residual complaints. 

A March 1952 VA examination report shows that the Veteran 
complained of aches and pains in the right thigh that was 
aggravated by prolonged walking.  He stated that his muscles 
got tired.  The VA examination report was pertinent for 
evidence of a missile having passed through the lateral and 
posterior muscles of the Veteran's right thigh that had 
lodged just under the skin posteriorly at a two-inch lower 
level than the point of entrance.  The muscle and muscles 
planes were penetrated.  A pertinent diagnosis of foreign 
body, shell fragment, right thigh was entered. 

More recent evidence of record includes a June 2003 VA 
examination report, which disclosed scarring over the 
Veteran's vastus lateralis in the mid-thigh region and a 
posterior wound over the biceps femoris in the mid-thigh.  
Quadricep and hamstring strength was measured at 4+/ 5 with 
fatigability, and pain objective observed on repetitive 
motion.  There was no evidence of erythema or infection.  A 
diagnosis of status-post shell fragment wound to the right 
thigh with residuals was entered.

When evaluated by VA in January 2004, the Veteran had right 
knee range of motion that measured from zero to 120 degrees.  
Right hamstring and quadricep strength measured 4/5.  There 
was tenderness to palpation posteriorly in the hamstring and 
in the vastus lateralis.  The Veteran experienced a lack of 
sensation from the mid-thigh level to the knee level 
anteriroly.  A diagnosis of shrapnel wound residuals to the 
right thigh was entered.   

A December 2005 VA examination report contains findings that 
the muscles affected by the Veteran's shrapnel wound to the 
right thigh included his right vastus lateralis and rectus 
femoris.  There was no indication of bone structure or 
vascular structures being affected.  Neurologically, there 
was some decrease in sharp, dull and vibration from nine (9) 
inches below the anterior iliac crest throughout the anterior 
lower leg and into the medial foot of the first, second and 
third toes.  There was decreased sensation with light touch 
and sharp and dull vibration.  

Range of motion in the right knee in December 2005 was 
reported to measure zero to 120 degrees.  The ankle was 
within normal limits.  Muscle strength on both flexion and 
extension of the right knee was noted to have been 5/5 and 
symmetrical with the left.  The examiner further noted that 
there was no evidence of any adhesions, or tendon, bone or 
joint damage.  Nerve damage was found to have been consistent 
with L2-5 dermatomes of the back and a history of 
degenerative disk disease.  There was no additional loss of 
range of motion observed after repetitive use due to pain, 
fatigue, weakness, or lack of endurance.  X-rays of the right 
femur revealed some shrapnel retained within the soft 
tissues, about mid thigh, but no bony abnormality.  A 
diagnosis of shrapnel injury to the right vastus lateralis 
and rectus femoris was entered.  

The December 2005 VA examiner further commented that the 
residuals of the shell fragment in the right thigh consisted 
of scars (the clinical findings of which will be discussed in 
subsequent paragraphs) and numbness absent muscle weakness.  
The VA examiner specifically concluded that based on the 
history and examination, the Veteran's proximal right lower 
extremity pain was complicated by lumbar spine disease, which 
was unrelated to his shrapnel injury.  To this end, the VA 
examiner pointed out that the Veteran was asymptomatic for a 
number of years, which indicated that the majority of his 
pain was attributed to a process other than his shrapnel 
injury.  Finally, the VA examiner stated that the findings 
were not expected to result in loss of power, weakness, lower 
threshold of fatigue, pain, or impairment of coordination or 
uncertainty of movement.

In October 2008, and pursuant to the Board's July 2007 remand 
directives, VA examined the Veteran to determine the current 
severity of the service-connected shell fragment wound 
residuals of the right thigh.  The examiner indicated that he 
had reviewed the claims file.  A history with respect to the 
Veteran's shell fragment wound to the right thigh was 
recorded and is consistent with that previously noted herein.  
The VA examiner noted that the Veteran's "wound was due to a 
missile" that had affected the right thigh without obvious 
involvement of bones, nerves or blood vessels.  The VA 
examiner noted that the only body part affected was the 
Veteran's right thigh, which included the quadriceps and 
hamstring muscle groups, namely groups 13 and 14, 
respectively.  

Upon evaluation by VA in October 2008, the Veteran's right 
knee lacked 30 degrees of full extension and flexion was to 
90 degrees.  Range of right knee motion appeared accompanied 
by end of range pain, but was not additionally limited 
following repetitive use.  The right knee was stable to 
Lachman and Drawer testes.  There was mild laxity on valgus 
stress.  The joint was tender over the medial and lateral 
aspects, and there was a moderate degree of crepitus 
throughout.  A McMurray's test was normal.  The Veteran 
walked with a slight limp on the right leg.  Right hip showed 
extension to 10 degrees, flexion to 70 degrees, abduction to 
20 degrees, adduction to 15 degrees, and internal and 
external rotation to 10 and 30 degrees, respectively.  Range 
of right hip motion appeared accompanied by end of range 
pain, but was not additionally limited following repetitive 
use.  There was moderate degree of tenderness over the 
greater trochanter.  Diagnoses of shrapnel wound of the right 
thigh with muscle injury and scars, and range of motion of 
the hip [and knee] as described were entered. 


IV.  Analysis 

As noted above, and as directed in the May 2007 Joint Motion 
for Remand, as the medical evidence of record clearly shows 
that the only body part affected was the Veteran's right 
thigh, which included the quadriceps and hamstring muscle 
groups, namely groups 13 and 14, respectively, the analysis 
below includes consideration of higher ratings in excess of 
10 percent under Diagnostic Codes 5313 (Muscle Group XIII) 
and 5314 (Muscle Group XIV).  

Initially, the Board finds that the preponderance of the 
evidence is against a finding of more than moderate muscle 
injury (i.e., 10 percent rating) to the service-connected 
residuals of shell fragment wound of the right thigh when 
evaluated under Diagnostic Code 5313, Muscle Group XIII.  In 
reaching the foregoing determination, the Board observes that 
December 2005 and October 2008 VA examiners clearly indicated 
that there was no evidence of any tendon, bone or joint 
damage as a result of the service-connected shell fragment 
wound residuals of the right thigh.  These same examination 
reports also show that the service-connected residuals of a 
shell fragment wound in the right thigh primarily consisted 
of scars (the clinical findings of which will be discussed in 
the paragraphs below) and numbness absent muscle weakness.  
The December 2005 VA examiner specifically concluded that the 
service-connected shell fragment wound residuals were not 
expected to result in any loss of power, weakness, lower 
threshold of fatigue, pain, or impairment of coordination or 
uncertainty of movement.  

Similarly, the Board notes that the examinations all reveal 
findings of peripheral numbness and lack of sensation.  In 
particular, the December 2005 report notes decrease in sharp 
and dull and vibration from nine inches below the anterior 
iliac crest and throughout the anterior lower leg into the 
first, second, and third toes.  Notwithstanding the 
foregoing, the December 2005 VA examiner opined that these 
findings were consistent with L2, L3, L4, and L5 dermatomes 
and a history of degenerative disk disease--a disability for 
which service connection has not been established.  

In sum, medical evidence in this case shows that the Veteran 
has a documented history of a deep penetrating shell fragment 
wound to the right thigh with debridement and prolonged 
hospitalization in 1944.  Yet, while the Veteran did undergo 
debridement, there was no evidence that he experienced 
prolonged infection, or that the injury was produced by an 
explosive missile, or was productive of more than a short 
track.  The wound was produced by shrapnel and, while deep 
and penetrating, was shown to have healed completely and to 
have been productive of no more complaints throughout his 
period of service.  The Veteran has consistently complained 
of cardinal signs and symptoms of weakness, lowered threshold 
of fatigue, and pain.  Objectively, the medical evidence 
reflects findings muscle impairment productive of pain, 
weakness no greater than 4 out of 5, with right hip and knee 
flexion limited, at most, to 70 and 90 degrees, respectively, 
with no other bone, joint, or vascular involvement, and no 
findings of increased symptomatology on repetitive use.  

Under the criteria, as the analysis above equates to moderate 
muscle damage for the service-connected residuals of a shell 
fragment wound of the right thigh, an increased evaluation in 
excess of 10 percent under Diagnostic Code 5313 is, 
therefore, not warranted.  

Notwithstanding the foregoing, the Board finds that the 
above-cited evidence supports an assignment of a separate 10 
percent rating for moderate muscle injury under Diagnostic 
Code 5314, Muscle Group IX (See, May 2007 Joint Motion for 
Remand, page (pg.) 7, citing Jones (Charles) v. Principi, 18 
Vet. App. 248, 256-258 (2004); 38 C.F.R. § 4.25 (b) (2008).  
The Board has based its decision, however, not on 38 C.F.R. § 
4.25(b), but on 38 C.F.R. § 4.56(b).  This provision mandates 
separate ratings for through and through injuries to separate 
muscle groups-whether the muscle groups, are in the same 
anatomical region, or are in different anatomical regions.  
See Jones, supra.  As the Court held in Jones, each muscle 
group damaged by a through and through injury must be rated 
"as no less than a moderate injury[.]"  38 C.F.R. § 4.56 (b).  
In Jones, the Court found separate ratings mandated to Muscle 
Groups I and II, which are located in the same anatomical 
region.  Jones, 18 Vet. App. at 258.  

Based on the findings of the October 2008 examination, 
showing muscle injuries to both Muscle Groups 13 and 14 of 
the right thigh, resulting in decreased extension and flexion 
of the right knee and right hip.  The law supports separate 
evaluations in this instance.  See VAOPGCPREC 9-04, 69 Fed. 
Reg. 59990 (2005); Esteban v. Brown, 6 Vet. App. 259 (1995), 
and Jones, supra.   Accordingly, the Board finds that a 
separate initial evaluation of 10 percent for residuals of a 
shell fragment wound to the right thigh involving Muscle 
Group XIV is warranted.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher rating. 
See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Finally, the Board observes that service connection has 
already been established for residuals tender scar of the 
right posterior mid-thigh secondary to service-connected 
shrapnel wound; a 10 percent evaluation has been assigned 
pursuant to Diagnostic Coded 7804 (2008).  

V.  Extraschedular Rating 

The Board finds an extraschedular rating unwarranted here as 
well.  There is no medical evidence of record that the 
Veteran's right thigh muscle disabilities cause marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitates any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
In fact, an October 2008 VA examination report reflects that 
the Veteran reported being "retired" since 1989.  Hence, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2005) for assignment of an extraschedular evaluation.  
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996).




ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of a shell fragment wound to the right thigh 
involving Muscle Group XIII is denied.

Entitlement to a separate initial evaluation of 10 percent 
for residuals of a shell fragment wound to the right thigh 
involving Muscle Group XIV is granted, subject to controlling 
regulations affecting the payment of monetary awards.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


